DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for arguments filed on January 25, 2022. Claims 1, 3-15 are pending for examination.
Claim: 2 (canceled)
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP15275165.7 filed on 06/30/2015.
Response to Arguments
Applicant’s arguments filed on January 25, 2022, with regards to rejection of claims 1, 3-15 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 2-5, Applicant argues that “Stockhammer does not teach claim 1, especially in the portion of claim, “identifying a next encoded segment to be made available at the server as the encoded segment in the sequence after the most recent encoded segment; repeatedly making requests to the server for the next encoded segment until an acknowledgement is received that the next encoded segment is available; receiving an acknowledgement that the next encoded segment is available; and starting streaming of the media sequence from the next encoded segment”.
In response, the previous rejection is withdrawn and a new ground of rejection is applied using Tokuma (US 2015/0172733 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 7-8, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokuma (US 2015/0172733 A1).
Regarding claim 1,
Tokuma teaches, a method of streaming a media sequence by a client from a server, wherein said media sequence comprises a sequence of encoded segments and said media sequence is progressively made available at the server, said method comprising (see abstract and para [0004]-[0005] A content (i.e. video content [0096]) is divided into a plurality of segments, and all segments are coded/encoded and save in server.): 
determining a most recent encoded segment made available at the server
(see para [0104]-[0105] An operation sequence of a server, and the sequence of the segments are available in the server, and 
Para [0106] When the content transmission portion 22 receives the request from the client 2, the content transmission portion 22 determines whether or not the received request is a request that requests transmission of the segment.
Note: Server control portion module 11 confirmed the segments are available (i.e. determined)); 
identifying a next encoded segment to be made available at the server as the encoded segment in the sequence after the most recent encoded segment (see para [0108]-[0110] the server control portion 11 refers and may store the MPD data, the segment data, Note: this is called identification that the segments are available in the storage.)
repeatedly making requests to the server for the next encoded segment until an acknowledgement is received that the next encoded segment is available (see para [0120] The content obtainment portion 51 obtains a first segment (receives a response to the request for the first segment) and thereafter transmits a request for a next segment, thereby obtaining the segments one by one.); 
receiving an acknowledgement that the next encoded segment is available (see para [0127] The server responses to the client based on the client’s request (i.e. called acknowledgement); and
 starting streaming of the media sequence from the next encoded segment (see para [0133] the content obtainment portion 51 obtains all the segments that are requested in S14 (YES in S15) and completes transmission of requests for all the segments that configure the content (YES in S16), the content obtainment portion 51 finishes the content obtainment process.)

Regarding claim 3,
Tokuma teaches claim 1,
Tokuma teaches, wherein the requests are made at predetermined intervals (see para [0042] the request requests transmission of a segment and a predetermined time or longer is taken until the segment is in the deliverable state after the request is received. see also and para [0179]-[0181]).  
Regarding claim 5,
Tokuma teaches claim 1,
Tokuma hammer further teaches, wherein the media sequence is a live media sequence (see para [0139] the operation sequence of the server 1 and the client 2 that execute the live streaming. Further, FIG. 7 is a diagram that illustrates one example of the HTTP messages that are transmitted and received in the live streaming.)
Regarding claim 6,
Tokuma teaches claim 1,
Tokuma further teaches, wherein the most recent segment is determined using timing information in a manifest associated with the media sequence (see para [0175] the proxy server 3 may control a transmission timing of the request to the server 1 based on the delivery time of the segment that is added to the request transmitted from the client 2.)  
Regarding claim 14 and 15,
Tokuma teaches claim 1 and 7,
Tokuma further teaches, 
wherein the streaming of the media sequence is started from the next encoded segment instead of starting with the most recent encoded segment (see para [0106] and [0127]).
Claim 7 recites all the same elements of claim 1, but, a computer product claim rather than a method claim. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
Claim 8 recites all the same elements of claim 3, a computer product claim rather than a method claim. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 8.
Claim 10 recites all the same elements of claim 5, a computer product claim rather than a method claims. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 10
Claim 11 recites all the same elements of claim 6, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 11
Claim 13 recites all the same elements of claim 12, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 12  applies equally as well to claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuma (US 2015/0172733 A1), in view of Koba (US 2015/0341678A1).
Regarding claim 4,
Tokuma teaches claim 1,
Tokuma fails to teach, wherein the requests are repeated until a predetermined timeout duration has elapsed.
 In analogous art, Koba teaches, 
wherein the requests are repeated until a predetermined timeout duration has elapsed (see para [0084] predetermined is elapsed, para [0086] segment information is lost (i.e. unobtained.);
and para [0090]-[0091] subsequent request for segments, and received un-obtained and/or new segments.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an encoded media segments of Tokuma with a predetermined timeout duration has elapsed of Koba. A person of ordinary skill in the art would have been motivated to reduce a load of video data as well as avoid a loss of packet (Koba: [0004])
Claim 9 recites all the same elements of claim 4, a computer product claim rather than a method claim .Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 9.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443